Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s 25 February 2021 Response to the First Action Interview Office Action Summary is acknowledged.  Claim 11 has been cancelled.  Claims 1, 3, 6-8, 10, and 12-18 have been amended.  Claims 1-10 and 12-20 are pending and under consideration.

The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment obviated the rejections under 35 USC 112(a) (enablement and written description) and 112(b) noted in the First Action Interview Office Action.
Applicant’s amendment also obviated the objection to the claims and abstract.  
The Declaration under 37 CFR 1.130(a) filed on 25 February 2021 is sufficient to overcome the rejection of claims 1-20 under 35 U.S.C. 102(a)(1) as anticipated by Morrissey 2018.  The Declaration is sufficient to establish by someone with knowledge of the relevant facts that the disclosure relied upon as prior art in Morrissey 2018 was made by joint inventors Vale, Morrissey, and Williamson.  Morrissey 2018 was available less than one year before the effective filing date of the instant application.  Accordingly, the exception under 35 U.S.C. 102(b)(1)(A) applies and Morrissey 2018 is not available as prior art.  The rejection is therefore withdrawn.
Applicant’s Information Disclosure Statement filed 25 February 2021 has been considered.  An initialed copy accompanies this Notice.
An updated search of the prior art did not identify any new prior art references.  Claims 1-10 and 12-20 are therefore allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643